Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 6/10/22 have been fully considered and the rejections withdrawn for in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of PEKER (Pub. No.: US 2007-0201817) and in light of Applicant’s amendment and newly amended claims. 
 
Examiner acknowledges Claims 3-4 and 12-13 have been canceled, and Claims 21-23 have been added.

The rejections to Claims 7 and 16 for 35 U.S.C. section 112(b) are withdrawn in light of Applicant’s amendment filed on 6/10/22.


Regarding Applicant’s remarks and amendments on Pages 6-9, Applicants amendment and remarks filed on 6/10/22 have been fully considered and the rejections withdrawn for in light of Applicant’s amendment.  However, based upon further consideration a new ground of rejection is entered in view of PEKER (Pub. No.: US 2007-0201817) and in light of Applicant’s amendment and newly amended claims whereby Examiner has cited additional portions of the prior art references to read upon the newly amended language. Examiner respectfully submits CHENG in view of PERKER does read upon the newly amended independent claims as recited. Applicant’s recited independent claim language does not specify who or what determines complexity (automatic, profile data, human intervention, etc.) or further disclose what ‘determining a complexity’ entails.  In addition, PERKER was not relied upon to disclose updating playback speed based upon a quantity of the objects of interest (See rejection contained herein).  

Finally, Examiner has made a prima facia case for obviousness in combining the prior art of record to read upon the newly amended claims (See rejection contained herein).  Accordingly, the rejections stand.

FINAL REJECTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments or clarifications to place application in a condition for allowance.  Possible considerations would be to incorporate some or all of the subject matter for the claims directed towards further clarification and incorporation of attribute selection for objects of interest as it relates to playback speed adjustment for complexity.  Furthermore, adding a limitation directed towards complexity of the frames based on a proximity of objects is disclosed in PEKER (Pub. No.: US 2007-0201817), and would not further allowance if proposed in a potential amendment.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
Claims 1-2, 5-8, 10-11, 14-17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (Pub. No:  US 2010-0322594) in view of PEKER (Pub. No.: US 2007-0201817).

As per Claim 1 CHENG discloses A method comprising (Figs. 1-3 [Abstract]): 
obtaining video data from a video source (Figs. 1-3 video 20 [0033-0034]); identifying objects of interest in the video data (Figs. 1-3 pixel distances, movement between frames [0014-0016] [0024]); determining complexity in frames of the video data for the objects of interest wherein the complexity comprises at least an amount of movement of the objects of interest in the frames (Figs. 1-3 OOI relates to complexity determination [0014-0016] motion determination amount – OOI featured [0023-0024]) and updating playback speeds of the video data based on the complexity, wherein different segments of the video data are allocated a different playback speed (Figs. 1-3 span of event segment with potential at least two complexity related playback speeds – update with each instantiation or change [0009-0010] [0023-0026] [0034] [0038-0041]) 
CHENG does not disclose but PEKER discloses determining a quantity of the objects of interest in the frames (Fig. 1 could be at least the number of faces [0013] [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a quantity of the objects of interest in the frames as taught by PEKER into the system of CHENG and because of the benefit taught by PEKER to disclose a different metric for OOI analysis in video footage or segments whereby CHENG utilizes the metric of movement amount for OOI analysis in video segments and would benefit from the additional related metric for OOI analysis as an expansion of system capabilities.

As per Claim 2 CHENG discloses The method of claim 1, wherein the video source comprises video storage (Figs. 1-3 video 20 - previously stored/saved to be read by the at least the event processor 12 [0022-0023]) or a video camera (either or) 

As per Claim 5 CHENG discloses The method of claim 1, wherein updating the playback speeds of the video data based on the complexity comprises updating a first one or more segments (Figs. 1-3 span of event segment with potential at least two complexity related playback speeds – update with each instantiation or change [0009-0010] [0023-0026] [0034] [0038-0041]) with a first complexity with a first playback speed and a second one or more segments with a second complexity (Figs. 1-3 span of event segment with potential at least two complexity related playback speeds – update with each instantiation or change [0023-0026] [0034] [0038-0041] [0048] [0053]). 

As per Claim 6 CHENG discloses The method of claim 1, wherein identifying the objects of interest in the video data comprises (See said analysis for Claim 1): 
receiving a selection of one or more attributes associated with the objects of interest (Figs. 1-3 selected OOI pixel and frame - attributes are the pixels differences of frames, features of interest moving distances – selection for complexity assessment [0024] [0036] selected attributes for the video feature [0045]); 
CHENG does not disclose but PEKER discloses and identifying the objects of interest in the video data with the one or more attributes (Fig. 1 number and location of OOI faces identifying attributes [0004] [0013] [0018]) (The motivation that applied in Claim 1 applies equally to Claim 6). 


As per Claim 7 CHENG discloses The method of claim 6, wherein the one or more attributes comprise one or more object types, one or more object colors (Figs. 1-3 colors for the OOI as well as genre type – wedding, sport, art etc.  [0015] [0037-0038] [0053]), or one or more object shapes (either or). 

As per Claim 8 CHENG discloses The method of claim 1, wherein the one or more objects of interest comprise (See said analysis for Claim 1). 
CHENG does not disclose but PEKER discloses one or more vehicles or one or more people (Fig. 1 people faces [0013] [0018]) (The motivation that applied in Claim 1 applies equally to Claim 8)

As per Claim 10 CHENG discloses A computing apparatus comprising (Fig. 1 video playback system [0029]): 
a storage system (Fig. 1 [0022-0023] video 20 and playback record are stored at least for processing read in for event processor 12 [0033] – microprocessor included for processing computed steps [0034-0036] [0042] [0048]); a processing system operatively coupled to the storage system (Fig. 1 [0022-0023] video 20 and playback record are stored at least for processing read in for event processor 12 [0033]); and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to (Fig. 1 [0023] [0042] [0048]): 
obtain video data from a video source (See said analysis for Claim 1); identify objects of interest in the video data (See said analysis for Claim 1); determine complexity in frames of the video data for the objects of interest, wherein the complexity comprises at least an amount of movement by the objects of interest in the frames (See said analysis for Claim 1); and update playback speeds of the video data based on the complexity, wherein different segments of the video data are allocated a different playback speed  (See said analysis for Claim 1).
CHENG does not disclose but PEKER discloses determine a quantity of the objects of interest in the frames (See said analysis for Claim 1)

As per Claim 11 CHENG discloses The computing apparatus of claim 10, wherein the video source comprises video storage or a video camera (See said analysis for Claim 2). 

As per Claim 14 CHENG discloses The computing apparatus of claim 10, wherein the updating playback speeds of the video data based on the complexity comprises updating a first one or more segments with a first complexity with a first playback speed and a second one or more segments with a second complexity (See said analysis for Claim 5). 

As per Claim 15 CHENG discloses The computing apparatus of claim 10, wherein identifying the objects of interest in the video data comprises (See said analysis for Claim 1):
receiving a selection of one or more attributes associated with the objects of interest (See said analysis for Claim 6); 
CHENG does not disclose but PEKER discloses and identifying the objects of interest in the video data with the one or more attributes (See said analysis for Claim 6)

As per Claim 16 CHENG discloses The computing apparatus of claim 15, wherein the one or more attributes comprise one or more object types, one or more object colors, or one or more object shapes (See said analysis for Claim 7). 

As per Claim 17 CHENG discloses The computing apparatus of claim 10, wherein the one or more objects of interest comprise (See said analysis for Claim 1) 
CHENG does not disclose but PEKER discloses one or more vehicles or one or more people (See said analysis for Claim 8)

As per Claim 19 CHENG discloses A method comprising (Fig. 1 [Abstract]):
 obtaining video data from a video storage device (See said analysis for Claim 1); identifying the objects of interest in the video data (See said analysis for Claim 1); 
receiving a selection of one or more attributes for objects of interest in the video data (See said analysis for Claim 6); determining complexity in frames of the video data for the objects of interest, wherein the complexity is determined at least in part on an amount of movement of the objects of interest in the frame (See said analysis for Claim 1), and updating playback speeds of the video data based on the complexity, wherein different segments of the video data are allocated a different playback speed (See said analysis for Claim 1).  
CHENG does not disclose but PEKER discloses wherein the complexity is determined at least in part on a quantity of the objects of interest in the frames (Fig. 1 location and size as well as the number of faces [0013] [0018]) (The motivation that applied in Claim 1 applies equally to Claim 19)

As per Claim 21 CHENG discloses The method of claim 1, wherein the complexity further comprises a proximity of the objects of interest in the frames to each other (Figs. 1-3 OOI relates to complexity determination [0014-0016] a motion determination amount relates to relation as any type of existing proximity to one another ‘a proximity’ as opposed to ‘the proximity’ [0023-0026] [0038-0041]). 

As per Claim 22 The computing apparatus of claim 10, wherein the complexity further comprises a proximity of the objects of interest in the frames to each other (See said analysis for Claim 21).
 
As per Claim 23 The method of claim 19, wherein the complexity further comprises a proximity of the objects of interest in the frames to each other (See said analysis for Claim 21)


Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (Pub. No:  US 2010-0322594) in view of PEKER (Pub. No.: US 2007-0201817), as applied in Claims 1-2, 5-8, 10-11, 14-17, 19, 21-23, and further in view of ABDOLLANIAN et al. (Pub. No.: US 2016-0171669). 

As per Claim 9 CHENG discloses The method of claim 1 further comprising: 
CHENG and PEKER do not disclose but ABDOLLANIAN discloses identifying one or more objects that are not the objects of interest to be removed from the video data (Figs. 3-6 identify by removing from target undesired not an OOI [0013] [0027-0031] [0052] [0056]); and removing the one or more objects from the video data (Figs. 3-6 remove object from video [0013] [0027-0031] [0052] [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying one or more objects that are not the objects of interest to be removed from the video data; and removing the one or more objects from the video data as taught by ABDOLLANIAN into the system of CHENG and PEKER and because of the benefit taught by ABDOLLANIAN to disclose OOI analysis for video data that may highlight the OOI by removing irrelevant or unrelated data outside the OOI requirements whereby said systems are directed towards OOI analysis for video data and would benefit from teachings that would expand upon OOI processing and representation by highlighting the OOI data.

As per Claim 18 CHENG discloses The computing apparatus of claim 10, wherein the program instructions further direct the computing apparatus to (See said analysis for Claim 10): 
CHENG and PEKER do not disclose but ABDOLLANIAN discloses identify one or more objects that are not the objects of interest to be removed from the video data (See said analysis for Claim 9); and remove the one or more objects from the video data (See said analysis for Claim 9). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (Pub. No:  US 2010-0322594) in view of PEKER (Pub. No.: US 2007-0201817), as applied in Claims 1-2, 5-8, 10-11, 14-17, 19, 21-23, and further in view of HA et al. (Pub. No.: US 2020-0098147). 

As per Claim 20 CHENG discloses The method of claim 19, wherein 
CHENG and PEKER do not disclose but HA discloses the one or more attributes comprise one or more object types, one or more object colors, or one or more object shapes (Figs. 1-3 each object one or more attribute of shape and color [0098] [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more attributes comprise one or more object types, one or more object colors, or one or more object shapes as taught by HA into the system of CHENG and PEKER because of the benefit taught by HA to disclose further OOI related processing data by a factor of attribute data whereby CHENG and PEKER are directed towards OOI analysis and would benefit from extended object data consideration, processing and analysis to expand upon related system capabilities.
Conclusion
Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481